—In an action, inter alia, to determine the value of real property pursuant to an option to purchase the property under a lease, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (De Matteo, J.H.O.), dated July 28, 1995, as directed him to pay the defendant the sum of $8,646.38. Justice Sullivan has been substituted for the late Justice Hart {see, 22 NYCRR 670.1 [c]).
Ordered that the order is modified, on the law, by deleting the provision contained in the eighth decretal paragraph thereof directing the plaintiff to pay the defendant the sum of $8,646.38 "for sidewalk violation, real estate taxes, water charges, insurance and maintenance,” and substituting therefor a provision directing the plaintiff to pay the defendant the sum of $2,764.85 "for sidewalk repairs”; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
When the plaintiff tenant brought this action against the defendant landlord to determine the value of the subject property pursuant to his option to purchase the property under a lease, the defendant sought to recover various expenses for which the plaintiff was allegedly responsible under the lease. After a hearing, the Supreme Court, inter alia, directed the plaintiff to pay the defendant the sum of $8,646.38 as reimbursement for "sidewalk violation, real estate taxes, water charges, insurance and maintenance”.
Our review of the record indicates, however, that the only expense which was documented with evidence admitted at the hearing was $2,764.85 for the sidewalk repair. The remaining expenses were not proven with documentation or testimony as to the specific amounts. We therefore modify the Supreme Court’s order accordingly. Miller, J. P., Ritter, Sullivan and Copertino, JJ., concur.